—

Case 3:20-cv-01715-GAG Document 19 Filed 04/06/21 Page 1of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

 

ANGEL RUIZ RIVERA

PLAINTIFF

V. 2020-01715 (GAG) ps
=
2B

ICF CORPORATION 4

DEFENDANT “9
=
NS
=

MOTION TO CLARIFY STATUS OF THE INSTANT LAWSUIT
TO THE HONORABLE DISTRICT COURT (HDC):

Comes now the Plaintiff, appearing here Pro Se and In Forma Pauperis de facto,
and respectfully States, Alleges and Prays as follows.

1. Originally, | filed Pro Se and IFP a related lawsuit which was for unknown
reasons docketed as Angel Ruiz Rivera v. Faneuil, 20-0316 (JAG), when it
should had been docketed as Angel Ruiz Rivera v. Vanguard Emergency
Management. In that lawsuit | spelled out for the judicial knowledge of the
HDC why and how many of these federal contractors are bilking the federal
government and not making the reconstruction of the properties destroyed by
the hurricanes, for which they are been paid billions of dollars from the U.S.
of A. taxpayer. The presiding Honorable Judge evidently did not show any
interest in this human and social tragedy on one side and mismanagement
and waste of federal funds on the other. Given my experience litigating Pro
Se and IFP and not IFP before this forum for almost twenty five (25) years

now, this does not come as a surprise.

24 TAA

Ud ‘NYAL NVS

LYNG LAwLSIO'S'N
30/420 S310

qr as
Case 3:20-cv-01715-GAG Document 19 Filed 04/06/21 Page 2 of 4
2. In any event, as timely requested, this HDC appointed me legal counsel due

to my IFP status although ! do not recall that the IFP application per se was
explicitly granted.

3. This HDC’s appointed lawyer persuaded me that the original lawsuit should
be voluntarily dismissed due to a series of errors that he was of the opinion
could jeopardize that civil action, among them the fact that | had not pre-filed
a complaint before the Equal Employment Opportunity Commission (EEOC).

4. When | confronted him with my finding that the Honorable U.S. Supreme
Court had recently ruled that such pre-requisite was not jurisdictional in
nature, attorney David Rodriguez Encarnacion, Esq., insisted that it was safer
to file the Complaint before the EEOC than to face the probability of a
dismissal for lack of exhaustion of the administrative remedies, to which
position | finally conceded, albeit with my reserves.

5. This scenario left us him refiling the instant Complaint, including only ICF
Corporation, according to the appointed by this HDC lawyer legal strategy
decision to which | acquiesced to.

6. Then the case was assigned to the Honorable Judge Dominguez who
reiterated the order to appoint me a lawyer but who also did not decide upon
the IFP application per se explicitly.

7. Because of the history of my litigation before this HDC, and in this case
specifically before the Honorable Judge Dominguez before whom | feel |
cannot ever have a fair treatment, | informed my lawyer that | was going to

file for Judge Dominguez’ disqualification and/or recusal and that he could
Case 3:20-cv-01715-GAG Document 19 Filed 04/06/21 Page 3 of 4

feel free to resign from his assignment if he preferred since | did not want him
to be negatively affected by my decision.

8. Mr. Rodriguez Encarnacion, Esq. then respectfully proceeded to resign, not
before having provided me with an excellent professional, legal and human
service.

9. The Honorable Judge Dominguez after some hesitation, eventually decided
to recuse himself and the case was reassigned to the Honorable Judge Gelpi.

10.Now | am filing this Motion since | need this HDC Honorable Judge to clarify,
if it is not too much to ask, the following to this humble Pro Se and IFP litigant
who is not a lawyer and as such is ignorant about many of these legal
technicalities.

1. Has the IFP application been explicitly granted or not? The reason
| ask is because the appointment of attorney by the HDC most
logically entails that the IFP application must had been granted at
least implicitly but | need and want to make sure since without the
payment of the docket fees as far as my knowledge goes, the HDC
wants jurisdiction over a civil action. If my assumption is correct,
then the granting or not of the IFP application results of utmost legal
importance since we all do not want to invest time and effort in a
litigation that years from now may be dismissed for this sort of legal
not to say bureaucratic technicality.

2. In the eventuality that this HDC Honorable Judge may decide that

a new IFP application may be needed, | respectfully pray that the
Case 3:20-cv-01715-GAG Document 19 Filed 04/06/21 Page 4 of 4

new one | am filing today in another distinctly different lawsuit may
be considered.

3. Has this HDC Honorable Judge appointed a new lawyer for me or
not? With regards to this issue, | am hereby withdrawing if | may,
my petition in this vein since | prefer to conduct my representation
Pro Se. Having said the above, if this HDC Honorable Judge has
already appointed me a lawyer, | would prefer to put this latest
petition in abeyance first for the deference and respect | owe your
Honor and second because | logically and naturally would like to
talk to him/her first before deciding the final way to go.

If it is not too much to ask, | am respectfully asking from this HDC that you please
clarify these legal issues to me as soon as possible so that | may send the Defendant
my Notification Of Lawsuit and Request For Waiver Of Summons and this litigation
may resume.

llege and Pray, Respectfully submitted, today April 5, 2021.

   

Vera

Ext. Villa Rica

Calle Rita AA-27

Bayamon, P.R. 00959-5006.
787-779-9222
Angelruizrivera@gqmail.com

  

 
 
 
  

ERVICE

certify that | cannot possibly notify this Motion to the
s legal counsels since there are unknown due to the fact that they still
have to be summoned.
